Allowability Notice
This communication is responsive to Phone Interview on 7/7/2022. 
Status of Claims:
Claims 1,3-8, 10-15 and 17-20 are allowed.
Claims 5 and 12 were amended.
Claims 2, 9 and 16 were canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Yalei Sun on 7/7/2022 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
Please amend claims 5 and 12 by removing the duplicate word “from” in the limitation “…instruction from the from the user…” to be “…instruction from 

Reasons for Allowance
4.	Claims 1,3-8, 10-15 and 17-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Applicant’s arguments filed 6/27/2022 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455